United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Monticello, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-19
Issued: March 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 1, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated February 20 and June 27, 2008 denying her
claim. The February 20, 2008 decision also denied her request for a subpoena. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
sustained a back condition causally related to factors of her federal employment; and (2) whether
the Office properly denied her request for a subpoena.
FACTUAL HISTORY
On May 15, 2007 appellant, then a 42-year-old hearing impaired rural carrier, filed a
traumatic injury claim for back pain that she stated began on May 3, 2007. She stopped work on
May 5, 2007. The employing establishment controverted the claim, stating that when appellant
went home sick on May 5, 2007 she told her supervisor she did not hurt her back at work.

In a written statement, appellant noted that on May 3, 2007 she worked her normal duties,
which included having to case and lift one to two bunches of flats. When she finished her work
at 11:30 a.m., she went to a farewell party. When appellant arose from sitting, she felt a “knot”
in her back with back pain that became worse on May 4 and 5, 2007 and she was unable to do
any lifting. She saw her doctor on May 7, 2007 and was told she was having muscle spasms
from lifting. Appellant stayed home until she returned to the doctor on May 14, 2007. She
indicated that her doctor told her she had a herniated disc or diverticulitis. In a May 14, 2007
disability slip, Dr. David B. Karty, a Board-certified family practitioner, advised that he was
holding appellant off work for a week for low back pain and a possible herniated disc or
diverticulitis.
On May 30, 2007 the Office requested additional factual and medical information,
including a medical report which contained history of injury, firm diagnosis, objective findings,
test results, treatment provided, prognosis, and period and extent of disability.
In a May 7, 2007 progress note, Dr. Karty advised that appellant had back pain for about
five days, which began after lifting at work. He previously treated her in January and February
for back pain, but her present pain was different and that lifting, in particular, was painful. On
May 14, 2007 Dr. Karty assessed low back pain with radicular-type symptoms and diarrhea. He
noted that appellant’s pain was unchanged without the use of medications. The pain was in the
lower right side and kept her awake at night. Dr. Karty also noted that appellant developed
severe diarrhea over the previous week, but advised that it was not clear whether he could
connect the two sets of symptoms. He ordered diagnostic testing of the abdomen and pelvis. On
May 17, 2007 Dr. Karty advised that appellant’s symptoms were severe back pain and diarrhea.
He advised that the condition commenced May 2, 2007 and was ongoing. Appellant was unable
to work and needed pain management, possible physical therapy and ongoing medical treatment.
A disability slip indicated that appellant could return to light duty on June 2, 2007. In a June 6,
2007 note, Dr. Ira M. Fishman, a Board-certified physiatrist, advised that appellant was seen for
right sacroiliac joint dysfunction. He provided appellant’s work restrictions.
By decision dated July 10, 2007, the Office denied appellant’s claim for compensation,
finding that fact of injury was not established. It noted that appellant failed to respond to its
request for additional factual information, including whether her back pain occurred over one
work shift or over more than one work shift. The Office also found that the medical evidence
did not provide a definite diagnosis for the back pain.
On August 6, 2007 appellant’s attorney requested an oral hearing, which was scheduled
for December 11, 2007.
On September 18, 2007 appellant’s attorney requested subpoenas for several personnel at
the employing establishment, Office and medical providers to appear at the hearing. By letter
dated October 23, 2007, the Office hearing representative denied appellant’s subpoena request,
finding that written statements from any or all of the witnesses appellant requested would be
equally compelling. Counsel was advised that additional evidence could be submitted posthearing. In a November 10, 2007 letter, counsel disagreed with the Office’s hearing
representative’s decision not to issue subpoenas.

2

Appellant submitted a May 30, 2007 CT of the abdomen and pelvis, which revealed a left
kidney with several small parapelvic cysts without obstructive uropathy; mild sigmoid colon
diverticulosis and surgical absence of the gallbladder. A May 30, 2007 MRI scan revealed no
evidence of significant discogenic disease or neural compression. Appellant also submitted
notes performing to physical therapy.
At the December 11, 2007 hearing, appellant noted that she first had symptoms of the
claimed injury on May 3, 2007 and that it worsened on May 5, 2007. In a September 11, 2007
document, she advised her supervisors that she had injured herself at work on May 3, 2007.
Appellant told her temporary supervisor that she injured her low back at work that day while
lifting tubs and flats of mail. She stated that, on May 5, 2007, she told a coworker that she had
injured her back on May 3, 2007 while lifting tubs and flats of mail. Appellant also submitted a
May 7, 2007 progress report from Dr. Karty.
By decision dated February 20, 2008, an Office hearing representative modified the
July 10, 2007 decision to find that appellant’s claim should be adjudicated an occupational
disease claim as she developed her back pain over a three-day period. The hearing representative
affirmed the denial of the claim on the basis that causal relationship was not established. The
hearing representative also denied appellant’s attorney’s request for subpoenas for the reason the
requested information and individual’s statements could be obtained by other methods.
On May 19, 2008 appellant requested reconsideration of the February 20, 2008 decision.
She submitted medical records from 2003; a July 18, 2007 pain evaluation form; a July 18, 2007
work restriction form; and July 13 and 30, 2007 rehabilitation progress reports.
In a June 6, 2007 report, Dr. Fishman noted that appellant had lower back pain since
May 3, 2007 that occurred when she was repetitively lifting and twisting her torso while
handling tubs of mail. Appellant had been placed on light-duty restrictions by Dr. Karty and
remained off work as the employing establishment could not accommodate her restrictions.
Dr. Fisher found evidence of sacroiliac joint dysfunction with significant right-sided involvement
which was a result of her work injury in May 2007. He advised that the sacroiliac joint
dysfunction was the major contributing factor to her lower back pain and she may have
intermittent sciatic nerve irritation from this. Dr. Fishman recommended physical therapy and
provided work restrictions. In a July 18, 2007 report, he advised that examination revealed a
slight improvement in her right sacroiliac joint dysfunction. Dr. Fishman indicated that appellant
should continue physical therapy and light-duty work within the restrictions he outlined. On
August 8, 2007 he noted significant improvement in her residual right sacroiliac joint
dysfunction. Dr. Fishman recommended physical therapy and light-duty restrictions. A
sacroiliac belt was recommended when appellant resumed her regular work activities.
By decision dated June 27, 2008, the Office denied modification of the February 20, 2008
decision.

3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.2 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.3
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must:
be based on a complete factual and medical background of the claimant; be one of reasonable
medical certainty; and, be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. 5 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.6 Evidence that repeats or duplicates evidence already in
the case record has no evidentiary value.7
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between her claimed injury and her
employment.8 To establish a causal relationship, appellant must submit a physician’s report in
1

5 U.S.C. §§ 8101-8193.

2

Anthony P. Silva, 55 ECAB 179 (2003).

3

See Ellen L. Noble, 55 ECAB 530 (2004).

4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

Leslie C. Moore, 52 ECAB 132 (2000); Bobby J. Parker, 49 ECAB 260 (1997).

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
7

Paul Kovash, 49 ECAB 350 (1998).

8

Donald W. Long, 41 ECAB 142 (1989).

4

which the physician reviews the employment factors identified by appellant as causing her
condition and, taking these factors into consideration as well as findings upon examination of
appellant and her medical history, state whether the employment injury caused or aggravated
appellant’s diagnosed conditions and present medical rationale in support of his or her opinion.9
ANALYSIS -- ISSUE 1
Appellant claimed that she sustained a back condition due to lifting flats between May 3
and 5, 2007. The record supports that she lifted flats and performed lifting and similar duties as
part of her job; however, she did not submit sufficient rationalized medical evidence explaining
how and why work factors would cause or contribute to her back condition.
On May 7, 2007 Dr. Karty related appellant’s account of back pain after lifting something
at work,10 but provided no rationalized opinion as to how her employment activities caused or
aggravated a diagnosed medical condition. 11 The subsequent reports from Dr. Karty do not
specifically address whether particular work activities caused a specific medical diagnosis.
Dr. Karty’s opinion is of limited probative value in establishing causal relationship.
Dr. Fishman also noted appellant’s history of back pain arising on May 3, 2007 after
repetitively lifting and twisting her torso while handling tubs of mail. He opined that appellant’s
sacroiliac joint dysfunction was the result of her work. However, Dr. Fishman did not provide
any medical rationale to explain the basis for his stated conclusion. He did not explain how her
particular work activities in lifting or twisting would cause or aggravate appellant’s joint
dysfunction.
Dr. Fishman’s opinion is insufficiently rationalized to establish causal
relationship.12
The record contains several diagnostic reports. However, these reports do not contain
any opinion on the causal relationship of the conditions found on diagnostic testing. Therefore,
these reports have no probative value in establishing causal relationship. 13 The Office also

9

Id.

10

Dr. Karty noted May 2, 2007 as the onset of appellant’s symptoms and indicated in his May 7, 2007 progress
note that appellant had back pain “for about five days” after lifting something at work. Since the Office hearing
representative found appellant’s injury occurred over more than one work shift and considered her claim to be an
occupational disease as opposed to a traumatic injury, Dr. Karty’s deviation from the May 3, 2007 accepted date of
injury is not based on an incorrect factual history.
11

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
12

Deborah L. Beatty, 54 ECAB 340 (2003) (medical reports not containing rationale on causal relationship are
entitled to little probative value).
13

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

5

received physical therapy reports. However, physical therapists are not physicians under the Act.
Thus, their opinions do not constitute medical evidence and have no weight or probative value.14
Consequently, appellant has not met her burden of proof in establishing causal
relationship between employment factors and her claimed back condition.
LEGAL PRECEDENT -- ISSUE 2
Section 8126 of the Act provides that the Secretary of Labor, on any matter within her
jurisdiction under this subchapter, may issue subpoenas for and compel the attendance of
witnesses within a radius of 100 miles.15 The implementing regulations provide that a claimant
may request a subpoena, but the decision to grant or deny such a request is within the discretion
of the hearing representative, who may issue subpoenas for the attendance and testimony of
witnesses and for the production of books, records, correspondence, papers or other relevant
documents. Subpoenas are issued for documents only if they are relevant and cannot be obtained
by other means and for witnesses only where oral testimony is the best way to ascertain the
facts.16
In requesting a subpoena, a claimant must explain why the testimony is relevant to the
issues in the case and why a subpoena is the best method or opportunity to obtain such evidence
because there is no other means by which the testimony could have been obtained.17 Section
10.619(a)(1) of the implementing regulations provide that a claimant may request a subpoena
only as a part of the hearings process and no subpoena will be issued under any other part of the
claims process. To request a subpoena, the requestor must submit the request in writing and send
it to the hearing representative as early as possible, but no later than 60 days (as evidenced by
postmark, electronic marker or other objective date mark) after the date of the original hearing
request.18
The Office hearing representative retains discretion on whether to issue a subpoena. The
function of the Board on appeal is to determine whether there has been an abuse of discretion.19
Abuse of discretion is generally shown through proof of manifest error, a clearly unreasonable
exercise of judgment or actions taken which are clearly contrary to logic and probable deduction
from established facts.20
14

See Jane A. White, 34 ECAB 515, 518 (1983). See 5 U.S.C. § 8101(2). This subsection defines the term
physician. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical opinion, in
general, can only be given by a qualified physician).
15

5 U.S.C. § 8126(1).

16

20 C.F.R. § 10.619; Gregorio E. Conde, 52 ECAB 410 (2001).

17

Id.

18

20 C.F.R. § 10.619(a)(1).

19

See Gregorio E. Conde, supra note 16.

20

Claudio Vazquez, 52 ECAB 496 (2001).

6

ANALYSIS -- ISSUE 2
On August 6, 2007 appellant requested a hearing and by letter dated September 18, 2007,
requested subpoenas to compel the attendance and testimony of personnel at the employing
establishment, the Office and certain medical providers. On February 20, 2008 the Office
hearing representative denied appellant’s request to subpoena such witnesses, finding that written
statements from any or all of the persons identified by appellant would be equally compelling.
The hearing representative noted that appellant could obtain a copy of her medical records and
case file.
The Board finds that the hearing representative properly denied appellant’s subpoena
request because she did not establish why a subpoena was the best method to obtain the evidence
in question and why there was no other means by which the testimony could be obtained. An
abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment or actions taken which are contrary to both logic and probable deduction
from established facts. 21 The mere showing that the evidence would support a contrary
conclusion is insufficient to prove an abuse of discretion. The Board finds that the hearing
representative did not abuse her discretion in denying appellant’s request for subpoenas.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a back condition in the performance of duty. The Board further finds that the Office
properly denied her request for a subpoena.

21

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the June 27 and February 20, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: March 13, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

